Citation Nr: 0217021	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a reduction in the disability rating for service-
connected lumbosacral strain with narrowing of L5-S1 with 
compression, post operative, from 40 percent to 20 percent 
disabling, effective from September 2001, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from August 1981 to August 
1985 and November 1985 to November 1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that in the March 2002 Statement of 
Accredited Representative in Appealed Case, the service 
representative noted that in the veteran's Notice of 
Disagreement, he raised a claim of service connection of 
degenerative disc disease of the cervical spine, C5-C7, as 
secondary to the service-connected low back disorder.  This 
matter is referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  In January 2001, the RO proposed a reduction in the 
disability rating, which had
been in effect for less than five years, for the veteran's 
lumbosacral strain with narrowing of L5-S1 with compression, 
post operative, from 40 percent to 20 percent; the proposed 
reduction was effectuated by a May 2001 rating decision, 
with a 20 percent rating assigned effective from September 
2001.  

2.  The January 2000 VA examination on which the May 2001 
rating reduction is based is of comparable thoroughness as 
the May 1999 VA examination on which the July 1999 rating 
increase is based; the January 2000 examination did not show 
an improvement in the veteran's ability to function under 
the ordinary conditions of daily life.




CONCLUSION OF LAW

A reduction in the disability rating for lumbosacral strain 
with narrowing of L5-S1 with compression, post operative, 
from 40 percent to 20 percent disabling, effective from 
September 2001, was improper, and the requirements for 
restoration of a 40 percent disability rating have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.7, 4.10, 
4.13, 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159. The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  The RO also made satisfactory 
efforts to ensure that all relevant evidence was associated 
with the claims file.  In a March 2001 letter, the RO 
provided the veteran with adequate notice as to the proposed 
reduction in disability rating.  Also, the veteran was 
afforded the opportunity to request a personal hearing and 
submit additional evidence.  Enclosed with the March 2001 
letter was a copy of the January 2001 rating decision that 
proposed the reduction.  The veteran received a copy of the 
May 2001 rating decision that reduced the disability rating 
as well as the February 2002 Statement of the Case (SOC).  
The SOC provided the veteran with notice of the VCAA.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
No further notice and assistance obligations to the veteran 
appear to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Based on the foregoing, the Board 
concludes that the duties to notify and assist have been 
satisfied, and the Board will proceed with appellate review.  

By a rating decision dated in April 1994, the RO granted 
service connection for  
lumbosacral strain with narrowing of L5-S1 with compression, 
post operative and assigned a 10 percent rating effective 
from November 1993.  The veteran's disability has been 
evaluated under Diagnostic Code 5295, which prescribes a 20 
percent rating where there is evidence of muscle spasm on 
extreme forward bending, and unilateral loss of lateral 
spine motion in the standing position.  A 40 percent rating 
is assigned where there is evidence of severe lumbosacral 
strain with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran's disability picture prior to the reduction in 
rating follows.  At the May 1999 VA examination, the veteran 
reported that prior to surgery, he experienced increased 
episodes of severe lower back pain to the point that they 
happened every couple of weeks.  He related that in April 
1998, he underwent Ray cage fusion with implantation of 
rods.  Private medical records dated in 1998 confirm the 
surgery.  At the examination, the veteran complained of 
ongoing pain and stiffness in his back as well as bilateral 
hamstring tightness with some pain since his surgery.  He 
indicated, however, that he had had no further severe 
episodes of pain that required bed rest.  He had noticed an 
overall diminishment of strength in his legs that was 
symmetric as well as less overall stamina when he worked.  
He did not require the use of crutches, braces, or cane.  He 
currently took medication for his pain.  It was noted that 
the veteran's back disorder had had a significant 
detrimental effect on his usual occupation. 

The examiner noted that the veteran walked slowly with no 
obvious gait deformity.  An examination of the veteran's 
back showed a loss of the normal curvature of the lumbar 
spine.  He had a 10 centimeter surgical scar over the 
lumbosacral region with fusion of the back and loss of 
normal landmarks.  He had bilateral paraspinal muscle 
atrophy and slight tenderness to palpation of the lower 
musculature of his back.  On range of motion, he had minimal 
rear extension, forward flexion to about 30 degrees with 
some pain at the ends of motion, and side-to-side flexion to 
about 25 degrees on either side.  Twisting was limited to 
less than 15 degrees on either side.  The straight leg raise 
testing was negative and sensation was grossly intact. The 
motor exam revealed his strength was 5/5 and symmetric and 
his reflexes were 1+ and symmetric.  The diagnosis was 
status post Ray cage fusion of lumbar spine with significant 
residual pain and loss of motion.  By a rating decision 
dated in July 1999, the RO increased the 10 percent rating 
to 40 percent effective June 1998.

The veteran's disability picture which prompted the instant 
reduction in rating follows.  At the January 2000 VA 
examination, the veteran related the same history of back 
problems that he related at the last VA examination.  The 
veteran currently complained of a constant, chronic, aching 
sensation in his back.  He rated the sensation as 6-8/10.  
As he reported at the last examination, since the time of 
his surgery, he had not had any more severely debilitating 
episodes of his "back going out."  He continued to take 
medication.  The veteran stated that any vigorous activity 
or heavy lifting would precipitate exacerbations of his back 
pain.  He denied any bowel or bladder incontinence.  He 
denied any radiating numbness or tingling or radiating pain 
into the lower extremities.  He continued to not require the 
use of any brace, cane, or crutches for ambulatory 
assistance.  He reported the same work history.  

On examination of the back, the examiner noted the presence 
of the incision over the lumbosacral spine.  The veteran 
demonstrated similar limitation of motion as shown on the 
last examination.  On range of motion, the veteran had 90 
degrees total forward flexion; however, only 40 degrees of 
that movement was at the lumbosacral level, and there was no 
movement at all in the lower lumbosacral segments as would 
be expected after a fusion type surgery.  Additionally, the 
veteran had 10 degrees lumbosacral extension, 16 degrees 
right side bending, and 18 degrees left side bending.  Most 
of the other physical examination findings were similar to 
those found on the last examination.  The examiner noted 
that there was no gross postural abnormality or fixed 
deformity.  There was palpable tenderness and spasm in the 
bilateral lumbosacral paraspinal muscles.  The neurological 
examination showed that deep tendon reflexes were 2+ and 
they were symmetric in the bilateral lower extremities.  
Sensory was intact peripherally in the bilateral lower 
extremities.   The manual motor testing was 5 grade strength 
and symmetric in the bilateral lower extremities.  The 
straight leg raise test was negative in the bilateral lower 
extremities.  Radiographs of the lumbosacral spine showed 
fusion at L4-5 and L5-5 and no further degenerative changes.  
The diagnoses were degenerative disc disease of the lower 
lumbosacral spine, status post fusion at the L4, L5 and L5, 
S1 levels and chronic lumbosacral paraspinal muscle strain 
with spasm.  

Thereafter, the RO proposed to reduce the rating from 40 
percent to 20 percent in a January 2001 rating decision.  By 
a March 2001 letter, the RO provided the veteran with notice 
of the proposed reduction and gave the veteran the 
opportunity to request a hearing and submit additional 
evidence within 60 days.  Thus, the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e).  The 
veteran did not respond.  By a rating decision dated in May 
2001, the RO reduced the 40 percent rating to 20 percent 
effective September 2001. 

The 40 percent rating had been in effect for a period of 
less than five years, and therefore, the provisions of 38 
C.F.R. § 3.344(a), (b) do not apply.  Nevertheless, there 
are several general VA regulations that apply to all rating 
reductions regardless of whether the rating has been in 
effect for five years or more.  The report on the January 
2000 examination shows that the examination was of 
comparable thoroughness to the examination conducted in May 
1999.  38 C.F.R.    § 4.13.  The January 2000 examination 
did not show an improvement in the veteran's ability to 
function under the ordinary conditions of daily life.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  

Accordingly, the totality of the evidence does not 
demonstrate an improvement in the severity of the veteran's 
lumbosacral strain with narrowing of L5-S1 with compression, 
post operative, and that reduction in the veteran's 
disability evaluation from 40 percent to a 20 percent 
evaluation under Diagnostic Code 5295 was not warranted.

ORDER

Reduction in the evaluation assigned for service-connected 
lumbosacral strain with narrowing of L5-S1 with compression, 
post operative, from 40 percent to 20 percent effective in 
September 2001 was not proper, and the appeal for 
restoration of the 40 percent evaluation is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

